Case 2:20-cv-00257-JRS-DLP Document 6 Filed 05/21/20 Page 1 of 5 PageID #: 37




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

KOFI AJABU,                                          )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 2:20-cv-00257-JRS-DLP
                                                     )
ERIC J. HOLCOMB,                                     )
ROBERT E. CARTER, JR.,                               )
KRISTINA M. BOX,                                     )
                                                     )
                             Respondents.            )


                    Entry Dismissing Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Petitioner Kofi Ajabu, an inmate at the Wabash Valley Correctional Facility (Wabash

Valley), filed an Emergency Petition for Writ of Habeas Corpus, Injunctive, and Declaratory

Relief pursuant to 28 U.S.C. § 2241. Mr. Ajabu asserts that Wabash Valley creates an

environment where contracting COVID-19 is inevitable because social distancing is impossible.

Dkt. 1 at p. 2 and 12. He states that he "seeks intervention from this Court in this matter of a life

and death situation." Dkt. 1 at p. 4. Specially, he seeks relief from detention that violates his

Eighth Amendment rights. He alleges that the respondents are aware that they are unable to

control the spread of COVID-19 at Wabash Valley, yet they have failed to take effective action

to protect prisoners or staff from further infection. Dkt. 1 at 20. Mr. Ajabu states that he seeks

placement on home confinement until such time that there is a cure or vaccine for COVID-19.

He also seeks costs, expenses and attorneys' fees.

       The § 2241 petition is subject to preliminary review to determine whether "it plainly

appears from the face of the petition and any exhibits annexed to it that the petitioner is not
Case 2:20-cv-00257-JRS-DLP Document 6 Filed 05/21/20 Page 2 of 5 PageID #: 38




entitled to relief in the district court." Rule 4 of the Rules Governing § 2254 Cases (applicable to

§ 2241 petitions pursuant to Rule 1(b)); see 28 U.S.C. § 2243. If so, the petition must be

summarily dismissed. Rule 4. That is the case here.

       A federal court may issue the writ of habeas corpus sought in this action only if it finds

the applicant "is in custody in violation of the Constitution or laws or treaties of the United

States." 28 U.S.C. § 2241(c)(3). "A necessary predicate for the granting of federal habeas relief

[to a petitioner] is a determination by the federal court that [his or her] custody violates the

Constitution, laws, or treaties of the United States." Rose v. Hodges, 423 U.S. 19, 21 (1975).

       Mr. Ajabu's petition must be dismissed because it does not state any claims that can be

heard in a § 2241 petition. For the reasons explained below, Mr. Ajabu's arguments to the

contrary are rejected.

                                          DISCUSSION

       Mr. Ajabu argues that Section 2241(c)(3) allows this Court to order the release of a

prisoner like Petitioner who is held in violation of his Eighth Amendment rights. 28 U.S.C.

2241(c)(3). In support he references Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (“It is clear,

not only from the language of §§ 2241(c)(3) and 2254(a), but also from the common-law history

of the writ, that the essence of habeas corpus is an attack by a person in custody upon the legality

of that custody, and that the traditional function of the writ is to secure release from illegal

custody.”); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section 2241(c)(3) can afford immediate

release for claims other than those challenging the sentence itself); and Ziglar v. Abbasi, 137 S.

Ct. 1843, 1862-63 (2017) (“Indeed, the habeas remedy, if necessity required its use, would have

provided a faster and more direct route to relief than a suit for money damages. A successful


                                                 2
Case 2:20-cv-00257-JRS-DLP Document 6 Filed 05/21/20 Page 3 of 5 PageID #: 39




habeas petition would have required officials to place respondents in less-restrictive conditions

immediately[.]”). Dkt. 1 at p. 20-21.

       In other words, Mr. Ajabu seeks to tack a traditional habeas remedy on to a prototypical

conditions-of-confinement claim. So, the question is whether he may challenge his confinement

conditions via a petition for a writ of habeas corpus. Another district court in this district that has

considered this issue has answered no and this Court agrees. Rexroat v. Holcomb, 2:20-cv-250-

JPH-MJD (S.D. Indiana 2020). Section 2241 cannot be used by state prisoners to obtain release

from state prison to escape the conditions of confinement caused by the COVID-19 pandemic.

       The statutory language of 28 U.S.C. § 2241(c)(3) addresses the legality of a prisoner’s

custody, not the conditions that a prisoner may experience while incarcerated. At its core, a

habeas claim has two elements: (1) a challenge to the fact or duration of physical imprisonment,

and (2) a request for a determination that the petitioner is entitled to immediate or a speedier

release. Preiser, 411 U.S. at 500. "Thus, while the petition for writ of habeas corpus is the sole

remedy for prisoners challenging the fact or duration of their imprisonment, whether it is

available to contest the conditions of confinement is a question that the Supreme Court has

expressly left open." Archilla v. Witte, No. 420CV00596RDPJHE, 2020 WL 2513648, at *12

(N.D. Ala. May 15, 2020) (internal quotations omitted) (citing Gomez v. U.S., 899 F.2d 1124,

1126-27 (11th Cir. 1990); Preiser v. Rodriguez, 411 U.S. 475, 504 (1973); Bell v. Wolfish, 441

U.S. 520, 527 n. 6 (1979)).

       While the Supreme Court has “left open the question....” Ziglar v. Abbasi, 137 S. Ct.

1843, 1862-63 (2017); see also Bell, 441 U.S. 526 n.6 (“[W]e leave to another day the question

of the propriety of using a writ of habeas corpus to obtain review of the conditions of


                                                  3
Case 2:20-cv-00257-JRS-DLP Document 6 Filed 05/21/20 Page 4 of 5 PageID #: 40




confinement.”), this is not an open question in the Seventh Circuit. The Seventh Circuit has held

that habeas corpus is not a permissible route for challenging prison conditions. Robinson v.

Sherrod, 631 F.3d 839, 841 (7th Cir. Cir. 2011) (recognizing the court's "long-standing view that

habeas corpus is not a permissible route for challenging prison conditions."). See also Archilla,

No. 420CV00596RDPJHE, 2020 WL 2513648, at *12 (N.D. Ala. May 15, 2020) (discussing

Eleventh Circuit law and finding that ICE detainees could not use a petition for a writ of habeas

corpus to contest a prisoner’s conditions of confinement during COVID-19 pandemic).

       In addition, the correct vehicle for a state prisoner seeking relief from a state court

conviction is 28 U.S.C. § 2254, which "is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement and seeks immediate or speedier release."

Heck v. Humphrey, 512 U.S. 477, 481 (1994). See also Walker v. O'Brien, 216 F.3d 626, 633

(7th Cir. 2000) ("[Section] 2254 [is] the exclusive vehicle for prisoners in custody pursuant to a

state court judgment who wish to challenge anything affecting that custody…."). In addition, Mr.

Ajabu is required to exhaust his available state court remedies before filing a federal habeas

action and there is no indication that he has done so. See 28 U.S.C. § 2254(d)(2); Money v.

Pritzker, ––– F.Supp.3d at ––––, No. 20-CV-2093, 2020 WL 1820660, at *20-21 (N.D. Ill. Apr.

10, 2020) (denying habeas relief based on COVID-19 conditions and finding that “Plaintiffs have

not made a satisfactory showing that the state court system was not every bit as available as the

federal courts, if not more so.”).




                                                4
Case 2:20-cv-00257-JRS-DLP Document 6 Filed 05/21/20 Page 5 of 5 PageID #: 41




       For these reasons, Mr. Ajabu's § 2241 petition must be dismissed and his pending

motions, dkts [2], [3], and [4], are denied as moot.

       IT IS SO ORDERED.



Date: 5/21/2020




Distribution:

KOFI AJABU
955750
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                5
